DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The term "and/or" is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.
With regard the claim 6, the applicant recites the limitation of “the collimating lens is arranged in the optical head to substantially collimate the laser beam immediately before it strikes the ball”. The term “collimated immediately before” has multiple interpretations known in the art including with regard to distance. The term “collimated immediately before” is being interpreted according to the applicant’s specifications, namely Paragraph 33 which states “collimation, which takes place immediately before hitting the ball, means that the laser beam is no longer converted into a diverging or converging beam after collimation and before hitting the ball.” Thus, as long as the laser beam is not converted into a diverging or converging beam after collimation, the limitation would be met.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takada (JP2005081396A).
Regarding claim 1, Takada teaches an optical head for a device for laser transmission welding, the optical head comprising: 
a housing (bearing holding member 13) with an end on an outlet side with respect to a laser beam (Figure 2; opening toward welded portion 11) and a ball mounted in the housing (Figure 2; spherical lens 4 located within holding member 13), wherein the ball is made of a material whose refractive index is at least 1.6 (Paragraph 17; spherical lens having a refractive index 1.8).  

Regarding claim 2, Takada as modified teaches the optical head according to claim 1, wherein:
the index is at least 1.7 (Paragraph 17; spherical lens having a refractive index 1.8). 

 Regarding claim 3, Takada as modified teaches the optical head according to claim 1, wherein:
the diameter of the ball is less than or equal to 15 mm (Paragraph 17; spherical lens having a diameter of 5mm).

Regarding claim 4, Takada as modified teaches the optical head according to claim 1, 
including a restraint arranged on the housing for retaining the ball (Paragraph 18; ball bearings 12 that hold the spherical lens rotatably).

Regarding claim 11, Takada teaches a m
laser transmission welding the two joining partners (Paragraph 12; device that welds two workpieces by irradiation with laser light) by means of the optical head of claim 1 (See claim 1 rejection).

Regarding claim 15, Takada as modified teaches the optical head according to claim 3, wherein:
the diameter of the ball is less than or equal to 10mm (Paragraph 17; spherical lens having a diameter of 5mm).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 8-9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takada (JP2005081396A), in view of applicant admitted prior art.
Regarding claim 5, Takada teaches the optical head
Takada fails to teach:
the ball is slidably mounted in a cylindrical shaft portion of the housing, 
and wherein a collimating lens arranged to substantially collimate the laser beam before it strikes the ball.
The applicant admitted prior art and known technology (Figure 1) teaches:
the ball is slidably mounted (Applicant Paragraph 45; ball 3 is slidably guided) in a cylindrical shaft portion of the housing (Applicant Figure 1 Paragraph 54; cylindrical shaft section 4 of housing 2), 
and wherein a collimating lens (Applicant Figure 1; collimating lens 7) arranged to substantially collimate the laser beam before it strikes the ball (Applicant Paragraph 64; laser beam 5 is collimated by collimating lens 7 before it is affected by the ball).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Takada with applicant admitted prior art and placed the ball in a cylindrical shaft portion of the housing and to have a collimating lens arranged to collimate the laser beam before the strikes the ball. This would have been done to support the ball and to direct the laser beam onto the ball lens.

Regarding claim 6, Takada as modified teaches the optical head
wherein the collimating lens is arranged in the optical head to substantially collimate the laser beam immediately before it strikes the ball (Applicant Figure 1).
See claim interpretation for “collimated immediately before” above.	Takada teaches that the irradiation diameter S1 of the laser light emitted from the laser light emission outlet 9 is set to a set diameter (Paragraph 25). Thus, the laser light has a set diameter exiting the light emission outlet 9 until it reaches the ball lens 4. Collimating lenses make light rays parallel and set a beam to a set diameter by definition of the word collimate (making rays of light or particles accurately parallel).
The use of a ball lens as a focusing lens and the ball lens being placed immediately after a collimating lens is arranged to substantially collimate the laser beam is well known in the art as evidenced by Kimura (US 20020093998 A1) and Gamache (US 10162135 B2).
	While Figure 1 of the applicant teaches of a converging lens 8 which would converge the lens, the ball lens already fulfills the purpose of the lens focusing the laser beam. The MEPE teaches that the omission of an element is obvious if the function of the element is not desired or needed. MPEP2144.04IIA.
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Takada as modified and have the collimating lens substantially collimate the laser beam immediately before striking the ball. This would be done to reduce the number of parts and to avoid a 2-3% beam loss due to the passing of a laser beam through a lens.
	
Regarding claim 8, Takada as modified teaches the optical head according to claim 1.
Takada fails to teach:
an air bearing for mounting the ball is associated with the housing, the air bearing comprising an opening for the passage of the laser beam, and a converging lens which is designed and/or arranged in the housing in such a way that the laser beam is focused on the ball before it arrives.
The applicant admitted prior art and known technology (Figure 5) teaches:
an air bearing for mounting the ball is associated with the housing (Figure 5 Paragraph 76; ball 3 is supported by air bearing 10), 
the air bearing comprising an opening for the passage of the laser beam (Figure 5; opening 11 allows for the passage of laser beam 5), 
and a converging lens (converging lens 8) which is designed and/or arranged in the housing in such a way that the laser beam is focused on the ball before it arrives (Figure 5; converging lens 8 clearly converges and focuses the laser beam 5 toward the ball before the laser beam reaches the ball).
The use of air bearings to support a ball lens is known in the art as further evidenced by Chen (EP 1508428 A1).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Takada with applicant admitted prior art and used an air bearing for mounting the ball. This would be done to ensure a good turning movement of the roller (Chen EP 1508428 A1 Paragraph 7).

Regarding claim 9, Takada as modified teaches the optical head according to claim 8, wherein:
the opening measures a maximum of 4 mm in diameters (Figure 3).
Figure 2 clearly shows that the opening where the laser enters is smaller than the diameter of the ball. The diameter of the ball used is 5mm (Paragraph 17). A person skilled in the art would find that making routine adjustments such as changing the diameter of the laser and diameter of the opening to be obvious based on the result of the laser processing that is desired. MPEP2144.05IIA.
Furthermore, the MPEP teaches that mere changes in size or proportion are not patentably distinct from prior art unless there is a new or unexpected result. MPEP2144.04IVA.

Regarding claim 16, Takada as modified teaches the optical head according to claim 9, wherein:
	the opening measures a maximum of 2mm in diameter (Figure 3).
Figure 2 clearly shows that the opening where the laser enters is smaller than the diameter of the ball. The diameter of the ball used is 5mm (Paragraph 17). A person skilled in the art would find that making routine adjustments such as changing the diameter of the laser and diameter of the opening to be obvious based on the result of the laser processing that is desired. MPEP2144.05IIA.
Furthermore, the MPEP teaches that mere changes in size or proportion are not patentably distinct from prior art unless there is a new or unexpected result. MPEP2144.04IVA.


Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takada (JP2005081396A) in view of applicant admitted prior art, and in further view of GRAPOV (US 20160368099 A1).
Regarding claim 7, Takada as modified teaches the optical head
Takada fails to teach:
wherein a spot size is determined by an installation height and/or a-properties and conditions of the collimating lens.
Grapov teaches a laser cutting head, wherein:
wherein a spot size (Paragraph 7; spot size) is determined by an installation height and/or a-properties and conditions of the collimating lens (Paragraph 7; moving the collimating lens with the lens moving mechanism changes the beam spot size).
See claim interpretation above for “and/or”.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Takada with Grapov and have the spot size be determined and adjustable by the height of the collimating lens. This would be done to allow the laser head to quickly adjust the beam spot size and focal point of different applications (GRAPOV Paragraph 3).

Regarding claim 12, Takada teaches the method according to claim 11.
Takada fails to teach:
	a spot size of the laser beam is selected according to or based on an installation height and/or properties and conditions of a collimating lens arranged to substantially collimate the laser beam before it strikes the ball.
The applicant admitted prior art and known technology (Figure 1) teaches:
a collimating lens (Applicant Figure 1; collimating lens 7) arranged to substantially collimate the laser beam before it strikes the ball (Applicant Paragraph 64; laser beam 5 is collimated by collimating lens 7 before it is affected by the ball).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Takada with applicant admitted prior art and to have a collimating lens arranged to collimate the laser beam before the strikes the ball. This would have been done to direct the laser beam onto the ball lens.
Takada as modified fails to teach:
a spot size of the laser beam is selected according to or based on an installation height and/or properties and conditions of a collimating lens
Grapov teaches a laser cutting head, wherein:
a spot size of the laser beam (Paragraph 7; spot size) is selected according to or based on an installation height and/or properties and conditions of a collimating lens (Paragraph 7; moving the collimating lens with the lens moving mechanism to change the beam spot size)
See claim interpretation above for “and/or”.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Takada with Grapov and have the spot size be determined and adjustable by the height of the collimating lens. This would be done to allow the laser head to quickly adjust the beam spot size and focal point of different applications (GRAPOV Paragraph 3).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takada (JP2005081396A) in view of applicant admitted prior art, and in further view of Chen (EP 1508428 A1).
Regarding claim 10, Takada as modified teaches the optical head according to claim 8.
Takada fails to teach:
the air bearing comprises, in addition to the opening, at least one recess for the passage of compressed air.
Chen teaches a device for laser transmission method, wherein:
the air bearing (Paragraph 15 Figure 2; air bearing machine head) comprises, in addition to the opening (Figure 1A; cavity 3), at least one recess for the passage of compressed air (Figure 1A Paragraph 16; channels 12 for introducing compressed air).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Takada with applicant admitted prior art and included at least one opening for the passage of compressed air. This would be done to supply compressed air to ensure a good turning movement of the roller (Chen Paragraph 7).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takada (JP2005081396A).
Regarding claim 13, Takada as modified teaches the method according to claim 11, wherein:
	the laser beam is collimated immediately before striking the ball.
See claim interpretation for “collimated immediately before” above.	Takada teaches that the irradiation diameter S1 of the laser light emitted from the laser light emission outlet 9 is set to set diameter (Paragraph 25). Thus, the laser light has a set diameter exiting the light emission outlet 9 until it reaches the ball lens 4. Collimating lenses make light rays parallel and set a beam to a set diameter by definition of the word collimate (making rays of light or particles accurately parallel).
The use of a ball lens as a focusing lens and the ball lens being placed immediately after a collimating lens is arranged to substantially collimate the laser beam is well known in the art as evidenced by Kimura (US 20020093998 A1) and Gamache (US 10162135 B2).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Takada as modified and use a collimating lens to substantially collimate the laser beam immediately before striking the ball. This would be done to facilitate directing a laser beam having a set diameter toward the ball lens.


Claims 1, 8-9, 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over applicant admitted prior art in view of Takada (JP2005081396A).
Regarding claim 1, applicant admitted prior art teaches an optical head for a device for laser transmission welding (Figure 5), the optical head comprising: 
a housing (housing 2) with an end on an outlet side with respect to a laser beam (Figure 5; laser beam 5 outlets through ball lens 3) and a ball mounted in the housing (ball lens 3), 
Applicant admitted prior art fails to teach:
wherein the ball is made of a material whose refractive index is at least 1.6
Takada teaches a laser welding device, wherein:
the ball (spherical lens 4 located within holding member 13) is made of a material whose refractive index is at least 1.6 (Paragraph 17; spherical lens having a refractive index 1.8).  
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified applicant admitted prior art with Takada and used the spherical lens specified by Takada with a refractive index of 1.8. This would be done as that lens is contributes to the miniaturization and weight reduction of the apparatus (Takada Paragraph 17).

Regarding claim 8, applicant admitted prior art as modified teaches the optical head according to claim 1, wherein:
an air bearing for mounting the ball is associated with the housing (Figure 5 Paragraph 76; ball 3 is supported by air bearing 10), 
the air bearing comprising an opening for the passage of the laser beam (Figure 5; opening 11 allows for the passage of laser beam 5), 
and a converging lens (converging lens 8) which is designed and/or arranged in the housing in such a way that the laser beam is focused on the ball before it arrives (Figure 5; converging lens 8 clearly converges and focuses the laser beam 5 toward the ball before the laser beam reaches the ball).
The use of air bearings to support a ball lens is known in the art as further evidenced by Chen (EP 1508428 A1).

Regarding claim 9, applicant admitted prior art as modified teaches the optical head according to claim 8.
Takada further teaches:
the opening measures a maximum of 4 mm in diameters (Figure 3).
Figure 2 of Takada clearly shows that the opening where the laser enters is smaller than the diameter of the ball. The diameter of the ball used is 5mm (Paragraph 17). A person skilled in the art would find that making routine adjustments such as changing the diameter of the laser and diameter of the opening to be obvious based on the result of the laser processing that is desired. MPEP2144.05IIA.
Furthermore, the MPEP teaches that mere changes in size or proportion are not patentably distinct from prior art unless there is a new or unexpected result. MPEP2144.04IVA.
Same motivation as claim 1.

Regarding claim 11, applicant admitted prior art as modified teaches a m
laser transmission welding the two joining partners (Figure 5; joining partners 13 and 14) by means of the optical head of claim 1 (Paragraph 64; the optical head is used to join partners 13 and 14).
See claim 1 above for rejection on claim 1.

Regarding claim 14, applicant admitted prior art as modified teaches the method according to claim 11, wherein:	
the laser beam is focused before it strikes the ball (Figure 5 Paragraph 64; laser beam 5 is focused by converging lens 8 before the laser beam strikes the ball).

Regarding claim 16, applicant admitted prior art as modified teaches the optical head according to claim 9.
Takada further teaches:
	the opening measures a maximum of 2mm in diameter (Figure 3).
Figure 2 of Takada clearly shows that the opening where the laser enters is smaller than the diameter of the ball. The diameter of the ball used is 5mm (Paragraph 17). A person skilled in the art would find that making routine adjustments such as changing the diameter of the laser and diameter of the opening to be obvious based on the result of the laser processing that is desired. MPEP2144.05IIA.
Furthermore, the MPEP teaches that mere changes in size or proportion are not patentably distinct from prior art unless there is a new or unexpected result. MPEP2144.04IVA.
Same motivation as claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763